DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6722637 B2 (Burkart et al) in view of US 20030160222 A1 (Steffes), and US 3955800 A (Russo).
Regarding claim 1, Burkart et al discloses a railing structure comprising: 
the railing tube (ref. 10) comprising openings at opposite ends (see Column 4 lines 37-38), and assembling faces inside the railing tube adjacent to the openings (all 4 inside surfaces of the tube (ref. 10)); 

but does not expressly disclose as claimed a railing tube made from a material comprising aluminum, at least one assembling block made of a metallic material having a hardness higher than a hardness of aluminum, each side board comprising a positioning tongue defined in the side board, a movable free end of each positioning tongue directed along the respective side board toward the plate and flexibly biased away from the respective side board, and the corresponding positioning tongue biased against the assembling face of the one of the openings.
However, Steffes teaches at least one assembling block (ref. 118) made of a metallic material having a hardness higher than a hardness of aluminum (see paragraph [0018], ref. 118 is made of stainless steel), each side board (ref. 120 in Fig. 4) comprising a positioning tongue (ref. 126) defined in the side board, a movable free end of each positioning tongue directed along the respective side board toward the plate (see the free end of ref. 126 is along the side board toward ref. 114) and flexibly biased away from the respective side board, and the corresponding positioning tongue biased against the assembling face of the one of the openings (see Fig. 6, and paragraph [0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Burkart et al such that it 
Further, Burkart et al and Russo do not expressly teach a railing tube made from a material comprising aluminum.
However, Russo teaches a railing tube (ref. 10) made from a material comprising aluminum (see Column 4 lines 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the combination of Burkart et al, and Steffes such that it comprises a railing tube made from aluminum, as taught in Russo, in order to ensure a strong railing assembly made of adequate materials, capable of receiving an assembling block made of a material having a hardness higher than that of aluminum.
Regarding claim 2, Burkart et al discloses the openings (ref. 12) each have a rectangular shape (see in Fig. 1 that the opening (ref. 12) has a rectangular shape, the tube (ref. 10) has a rectangular shape, and therefore the opening at the base of ref. 10 will have a rectangular shape).
Regarding claim 3, Burkart et al discloses the railing tube (ref. 10) further comprises a plurality of screws (screws can be used to attached ref. 20 to the railing tube (ref. 10), see Column 7 lines 45-52).
Regarding claim 5, Burkart et al discloses the assembling block (ref. 20, 50, 70 and 72) but does not expressly disclose as claimed that the assembling block is made of steel. However, Steffes teaches the assembling block (ref. 118) is made of steel (see paragraph [0018], ref. 118 is made of stainless steel).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 6722637 B2 (Burkart et al) in view of US 20030160222 A1 (Steffes), US 3955800 A (Russo), and further in view of EP 2902566 A2 (Amaducci).
Regarding claim 4, Burkart et al discloses the railing tube (ref. 10) further comprises a plurality of through apertures for accepting the screws (screws can be used to attached ref. 20 to the railing tube (ref. 10), therefore requiring through apertures to accept the screws, see Column 7 lines 45-52), but does not expressly disclose the railing tube further comprises an indentation around each through aperture.
However, Amaducci teaches the railing tube (ref. 4) further comprises an indentation around each through aperture (ref. 43 are counter sunk holes which create indentations around the aperture itself, see Fig. 8 and Column 6 lines 43-46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the combination of Burkart et al, Steffes, and Russo et al such that it comprises an indentation around each through aperture, as taught in Amaducci, in order to allow the fastener to sit flush with the outside surface of the tube, therefore eliminating the chance of objects being snagged or caught on the head of the screw, as well as being aesthetically pleasing by not having the screws protrude from the outside surface of the railing tube.
Response to Arguments
Applicant’s arguments, filed on 02/22/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over US 6722637 B2 (Burkart et al) in view of US 20030160222 A1 (Steffes), US 3955800 A (Russo), and further in view of EP 2902566 A2 (Amaducci).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678